     Case 1:15-cr-00163-EAW-HKS Document 117 Filed 06/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

               v.                                        ORDER

MICHAEL K. MARTIN,                                       1:15-CR-00163 EAW

                     Defendant.



       Pending before the Court is a pro se motion filed by defendant Michael K. Martin

(hereinafter   “Defendant”)    for   compassionate     release   pursuant   to   18   U.S.C.

§ 3582(c)(1)(A). (Dkt. 113). Defendant, who was convicted by guilty plea of conspiracy

to commit wire fraud in violation of 18 U.S.C. §§ 1349 and 1343, was sentenced by the

undersigned on March 19, 2018, to 48 months in prison to be followed by three years

supervised release. (Dkt. 106). The Government filed a response to Defendant’s pending

motion, representing that it has confirmed with the Bureau of Prisons that Defendant was

released to home confinement on June 3, 2020, and he will remain on home confinement

through the end of his sentence on July 26, 2021. (Dkt. 116). As a result, the Government

submits that Defendant’s motion has been mooted, because the basis for that motion was

Defendant’s concerns about being incarcerated during the COVID-19 pandemic 1 in view

of his preexisting medical conditions. (Id. at 1-2).


1
       On March 13, 2020, President Trump declared a National Emergency concerning
COVID-19. Proclamation No. 9994, 85 Fed. Reg. 15337 (Mar. 13, 2020). According to
the World Health Organization’s website, as of June 8, 2020, there were 6,931,000
confirmed cases of COVID-19 worldwide, with 400,857 confirmed deaths. See
                                            -1-
     Case 1:15-cr-00163-EAW-HKS Document 117 Filed 06/08/20 Page 2 of 2




         The Court agrees with the Government that Defendant’s release to home

confinement has mooted the basis for his pending motion, and therefore the motion is

denied. Moreover, even if not mooted, the Court would deny Defendant’s motion because

consideration of the factors set forth at 18 U.S.C. § 3553(a) mandates against reducing

Defendant’s sentence to time served, and furthermore, Defendant has failed to demonstrate

extraordinary or compelling reasons justifying the requested relief.      See 18 U.S.C.

§ 3582(c)(1)(A).

         For the foregoing reasons, Defendant’s motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A) (Dkt. 113) is denied.

         SO ORDERED.



                                                 ________________________________
                                                 ELIZABETH A. WOLFORD
                                                 United States District Judge
Dated:         June 8, 2020
               Rochester, New York




Coronavirus (COVID-19), World Health Org., https://covid19.who.int/ (last visited June
8, 2020).
                                           -2-
